DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending in this application.

Drawings
Figures 1 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail required to see the proper orientation of the outlet and the injector as described in the specification.  This is due to the size of the drawings submitted, i.e. Figures 2(a) – 2(e), and Figure 3 is shaded such that details cannot be seen. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 
Page 6, Line 10 recite “FIGS. 1B-1 and 1B-2” but the recited figures do not correspond to the numbers of the provided figures.  
Page 9, Lines 21-25 recite “FIG. 3A-1” which does not have a corresponding figure title and recite reference numbers 31 and 30 being shown in the figure with reference number 50, but no figures show those reference numbers in the same figure.
Page 10, Lines 14 and 25 both recite “FIG. 3B-1” which does not have a corresponding figure title.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 6 and 9 objected to because of the following informalities:  
Claim 2 recites “wherein the combustion gas is combusted by the igniter” which as best understood according to the specification should be “wherein the combustion gas is generated by the igniter”.  
Claims 1, 5, 6 and 9 use either “at least one outlet” or “the outlet” to refer to the same structure.  Consistent terminology is requested.  Therefore an appropriate correction would be to change “the outlet” of claims 5, 6, and 9 to be “the at least one outlet”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-8 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

  
Claim 5 recites the limitation “the outside” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the limitation the outside is referring to and thus how the limitation is to be deemed outside.  For the purposes of this examination the limitation will be interpreted as any location outside the injector core.

Claims 6 and 12 depend from Claim 5 and are rejected accordingly.

Claim 7 recites the limitations "the first direction" and “the second direction” in Lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if the first direction and second directions correspond to first and second axes of Claim 3, from which Claim 7 depends from or if they are completely different directions.  For the purposes of this 

Claim 8 recites the limitation "the other end of the injector core" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which end of the injector core is the other end as a first end was never established.  For the purposes of this examination the limitation will be interpreted as any end of the injector core.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etheridge (U.S. Patent No. 4,894,986), hereinafter Etheridge.

Regarding Independent Claim 1, Etheridge teaches a propulsion apparatus (Figures 1 and 2) of liquid propellant rocket engine (Abstract, Lines 1-3 – the system uses a liquid propellant), the propulsion apparatus including: 
a body (Figure 2) in which liquid propellant flows (Figure 2 – Column 2, Lines 61-63 and Column 3, Lines 34-36 – the liquid propellant/fuel flows through the body); 
Figure 2 – the flow path, 45, is the injector core – See annotated figure below for clarification) located inside the body (Figure 2 – the injector core is located in the center of the body); 
at least one outlet (Figure 2 – the outlet is located between the pintle, 47, and the wall, 52 – see annotated figure below for clarification) connected to the injector core to discharge combustion gas (Figures 1 and 2 – Column 3, Lines 10-12 – the injector core discharges combustion gas to the main combustion chamber, 21); and 
an injector (51) for discharging the liquid propellant flowing into the body (Figure 2 – Column 3, Lines 34-37 – the injector, 51, injects liquid propellant that flows in the body), 
wherein the injector is located in an area adjacent to the outlet (Figure 2 – the injector, 51, is located adjacent the outlet), 
10wherein the liquid propellant moves between a frame of the body and a frame of the injector core (Figure 2 – the liquid propellant moves between the outer frame of the body and the outer frame of the injector core, 50).


    PNG
    media_image1.png
    632
    822
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Etheridge

Regarding Claims 3 and 4, Etheridge teaches the invention as claimed and discussed above. Etheridge further teaches the injector core is formed to extend along a first axis (Figure 2 – the injector core extends along a first axis that passes left to right, as seen in Figure 2 – See annotated Figure below for clarification), wherein the outlet is formed to extend along a second axis (Figure 2 – the outlet is formed along a second axis that is up and down, as seen in Figure 2 – See annotated figure below for clarification ), 20wherein the first axis is an axis different from the second axis (Figure 2 – the first and second axes are perpendicular to each other (Claim 4) and therefore different from each other – See annotated figure below for clarification).


    PNG
    media_image2.png
    632
    822
    media_image2.png
    Greyscale

Figure 2 - Annotated Figure from Etheridge

Regarding Claim 5, Etheridge teaches the invention as claimed and discussed above. Etheridge further teaches the combustion gas is discharged to the outside by moving along a first direction inside the injector core (Figure 2 – the combustion gas flows through the injector core in a first direction from left to right), and moving along a second direction inside Figure 2 – the combustion gas flows through the outlet in a second direction in an radially outward direction), 
wherein the first direction is a direction different from the second direction (Figure 2 – the first and second directions are different from each other).

Regarding Claim 6, Etheridge teaches the invention as claimed and discussed above.
Etheridge further teaches the combustion gas moves along a third direction inside a main combustion chamber (21) after the combustion gas is discharged from the outlet (Figure 2 – the combustion gas moves in a third direction along the recirculation path, 49, after being discharged from the outer – See annotated Figure below for clarification), 
wherein the third direction is a direction different from the first direction and 10the second direction (Figure 2 – the third direction is different from the first and second directions – See annotated figure below for clarification).


    PNG
    media_image3.png
    632
    822
    media_image3.png
    Greyscale

Figure 3 - Annotated Figure from Etheridge

Regarding Claim 7, Etheridge teaches the invention as claimed and discussed above. Etheridge further teaches the liquid propellant is discharged to the outside along a fourth direction between the frame of the body and the frame of the injector core (Figure 2 – the liquid propellant is discharged along a direction between the frame of the body and the frame of the injector core – See annotated figure below for clarification), 15wherein the fourth direction is a direction different from the first direction and the second direction (Figure 2 – the direction the liquid propellant is discharged/fourth direction, is different than the direction of travel of the combustion gas along the first axis and second axis – See annotated figure below for clarification).


    PNG
    media_image4.png
    632
    822
    media_image4.png
    Greyscale

Figure 4 - Annotated Figure from Etheridge


Regarding Claim 8, Etheridge teaches the invention as claimed and discussed above. Etheridge further teaches the outlet is located in the circumferential direction of the injector 20core at the other end of the injector core (Figure 2 – the outlet extend circumferentially from the injector core at one end of the injector core).

Regarding Claim 9, Etheridge teaches the invention as claimed and discussed above. Etheridge further teaches the body includes an injector inner sleeve (Figure 2 – the injector inner sleeve is the portion of the body that is radially within the injector frame, 50), 
wherein the injector core extends in the circumferential direction as the 25injector core approaches the outlet (Figure 2 – the injector core begins to expand radially/extend in a circumferential direction as the core approaches the outlet – See annotated figure below for clarification), 
15wherein the injector inner sleeve is expanded based on an expanded shape of the injector core (Figure 2 – the opening of the injector sleeve expands and therefore the injector inner sleeve is expanded as it defines/is based on the expanded shape the shape of the injector core).


    PNG
    media_image5.png
    820
    843
    media_image5.png
    Greyscale

Figure 5 - Annotated Figure from Etheridge

Claim(s) 1-2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler (U.S. Patent No. 3,533,233), hereinafter Fiedler.

Regarding Independent Claim 1, Fiedler teaches a propulsion apparatus (Figure) of liquid propellant rocket engine (Column 1, Lines 24-29 – the system is a reaction motor/rocket engine that uses a liquid propellant), the propulsion apparatus including: 
a body (5 and 10) in which liquid propellant flows (Figure – Column 3, Lines 4-6 – the liquid propellant flows through the body via the apertures, 22); 
5an injector core (Figure – the injector core is the space that includes the space, 25, from the slots, 17, to the apertures, 24) located inside the body (Figure – the injector core is located within the body); 
at least one outlet (24) connected to the injector core to discharge combustion gas (Figure – Column 3, Lines 44-51 – the outlet discharges gases generated by combustion of the propellant in the injector core); and 
an injector (22) for discharging the liquid propellant flowing into the body (Figure – Column 3, Lines 3-7 – the injector, 22, inject the liquid propellant that flow in the body), 
wherein the injector is located in an area adjacent to the outlet (Figure – the injector, 22, is located adjacent the outlet, 24), 
10wherein the liquid propellant moves between a frame of the body and a frame of the injector core (Figure – the liquid propellant flows in the injector, 22, between the outer frame of the body and an inner frame of the injector core – See annotated figure below for clarification).


    PNG
    media_image6.png
    980
    913
    media_image6.png
    Greyscale

Figure 6 - Annotated Figure from Fiedler

	Regarding claim 2, Fiedler teaches the invention as claimed and discussed above. Fiedler further teaches an igniter (Figure – the igniter is the space that includes the heater, 14, and the heater, 14) connected to the injector core (Figure  - the igniter is within and connected to the injector core), 15wherein the combustion gas is combusted by the igniter (Column 3, Lines 44-51 – the igniter ignites/combusts propellant to produce the combustion gas).

Regarding Claim 11, Fiedler teaches the invention as claimed and discussed above. Fiedler further teaches the igniter has a coaxial with the injector core (Figure – the injector and the injector core are concentric about a vertical axis and therefore they are coaxial about a common central axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fiedler in view of Eidelman (U.S. Pre-grant Publication 2006/0201134), hereinafter Eidelman.

Regarding Claim 10, Fielder teaches the invention as claimed and discussed above. Fiedler further teaches the igniter includes an igniter heater (14) at one end of the igniter (Figure – the igniter heater, 14, extends from the top end of the igniter) and a combustion gas exhaust port (17) coupled to the injector core at the other end of igniter (Figure – the exhaust port couples the igniter to the injector core at the bottom end of the igniter), wherein the Figure – Column 3, Lines 44-51 - the chamber that contains the heater, 14, is a secondary combustion chamber) and a propellant inlet (Figure - Column 3, Lines 44-51 – the ports/apertures, 19 and 20, are propellant inlets).
Fielder does not teach an igniter spark plug.
However, Eidelman teaches a liquid monopropellant propulsion system (Abstract and Paragraph 0033 – the propulsion system is a monopropellant propulsion system) that uses a spark plug igniter (Paragraph 0026, Lines 12-14 – the system uses a spark plug igniter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by using a igniter spark plug as taught by Eidelman in the monopropellant igniter/combustion chamber of Fielder because it has been held that a simple substitution of one known element (The igniter heater, 14, of Fiedler), for another (The igniter spark plug of Eidelman), to obtain predictable results to ignite the propellant (Eidelman - Paragraph 0026, Lines 12-14 and Paragraph 0033) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Etheridge in view of Sisk (U.S. Pre-grant Publication 2008/0264372), hereinafter Sisk.

Regarding Claim 12, Etheridge teach the invention as claimed and discussed above.
Etheridge teaches main combustion chamber has an internal pressure (Column 3, Lines 10-12 and 38-41 – the combustion process that occurs in the main combustion chamber generates an internal pressure to drive the rocket engine).

However, Sisk teaches the internal pressure of a combustion chamber and more specifically instabilities/deviations of the internal pressure (i.e. pressure spikes) cause operation inefficiencies, structural damage and even catastrophic engine failure. Therefore an excess pressure deviation/pressure spike is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is causing operation inefficiencies, structural damage and even catastrophic engine failure (Paragraph 0007).  
Therefore since the general conditions of the claim, i.e. that the main combustion chamber has an internal pressure, were disclosed in the prior art by Etheridge, it is not inventive to discover the optimum excess 15pressure deviation/pressure spike by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the propulsion system of Etheridge such that the internal pressure of the main combustion chamber has an excess 15pressure deviation of 30% or less in order reduce or prevent possibilities of operation inefficiencies, structural damage and catastrophic engine failure (Sisk - Paragraph 0007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ROBERT THOMAS/Examiner, Art Unit 3741